


109 HR 5781 IH: Copper Valley Native Allotment

U.S. House of Representatives
2006-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5781
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2006
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To grant rights-of-way for electric transmission lines
		  over certain Native allotments in the State of Alaska.
	
	
		1.Short titleThis Act may be cited as the
			 Copper Valley Native Allotment
			 Resolution Act of 2006.
		2.DefinitionsIn this Act:
			(1)AssociationThe term Association means
			 the Copper Valley Electric Association.
			(2)Native
			 allotment
				(A)In
			 generalThe term Native allotment means—
					(i)each
			 of the following allotments issued under the Act of May 17, 1906 (34 Stat. 197,
			 chapter 2469)—
						(I)A–031653;
						(II)A–043380;
						(III)A–046337;
						(IV)AA–5896;
						(V)AA–6014, Parcel
			 B;
						(VI)AA–6034;
						(VII)AA–7059;
						(VIII)AA–7242, Parcel
			 B;
						(IX)AA–7336;
						(X)AA–7552;
						(XI)AA–7553;
						(XII)AA–7554;
						(XIII)AA–7600;
						(XIV)AA–8032;
			 and
						(ii)any
			 allotment for which a patent or Certificate of Allotment has been issued under
			 the Act of May 17, 1906 (34 Stat. 197, chapter 2469) across which the
			 Association maintains an electric transmission line on the date of enactment of
			 this Act.
					(B)ExclusionsThe
			 term Native allotment does not include any allotment to which
			 the Secretary has approved the grant of a right of way or issued a patent or
			 Certificate of Allotment that is subject to a right of way held by the
			 Association.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StateThe
			 term State means the State of Alaska.
			3.Electric
			 transmission line rights-of-way
			(a)In
			 generalThere is granted to the Association rights-of-way across
			 the Native allotments for an electric transmission line owned by the
			 Association.
			(b)WidthAfter
			 considering any information provided by the Association, allottee, or any other
			 source that the Secretary determines to be relevant, the Secretary shall
			 determine an accurate legal description of the rights-of-way, the nature of the
			 rights granted, and the widths of the rights-of-way granted by subsection
			 (a).
			(c)Ratification of
			 existing rights-of-ways
				(1)In
			 generalExcept as provided in paragraph (2), any electric
			 transmission right-of-way or conveyance within a federally granted highway
			 easement granted by the State to the Association before the date of enactment
			 of this Act is ratified.
				(2)Certain
			 agreementsNotwithstanding any other provision of this Act, this
			 Act does not apply to land owned by Ahtna, Inc. and any prior or current
			 right-of-way agreements that may exist between Ahtna, Inc. and the Copper
			 Valley Electric Association or the State.
				(d)Compensation
				(1)In
			 generalThe Secretary shall—
					(A)appraise the value
			 of the rights-of-way granted under subsection (a);
					(B)pay to any owner of
			 a Native allotment or, if the owner is deceased, an heir or assign of the
			 owner, compensation for the grant of a right-of-way over the Native allotment
			 in an amount determined under paragraph (2);
					(C)issue recordable
			 instruments that indicate the location of the rights-of-way over the Native
			 allotments;
					(D)provide written
			 notice of the compensation procedure for the rights-of-way to—
						(i)the
			 owner of record for each Native allotment; or
						(ii)if
			 the owner of record is deceased, the heir or assign of the owner of record;
			 and
						(E)publish in the
			 Federal Register and any newspaper of general circulation within the service
			 area of the Association and location of the relevant allotment—
						(i)notice of the
			 compensation procedure established by this subsection; and
						(ii)with respect to a
			 Native allotment described in section 2(2)(A)(ii), the location of the
			 right-of-way, as prepared by the Association and provided to the Secretary, in
			 accordance with any requirements established by the Secretary.
						(2)Calculation of
			 payments
					(A)In
			 generalFor purposes of calculating the amount of compensation
			 required under paragraph (1)(B), the Secretary shall determine, with respect to
			 a portion of a Native allotment encumbered by a right-of-way—
						(i)compensation for
			 each right-of-way based on an appraisal conducted in conformity with the
			 version of the Uniform Appraisal Standards for Federal Land Acquisitions that
			 is correct as of the date of the compensation proceeding; and
						(ii)interest
			 calculated based on the section 3116 of title 40, United States Code.
						(B)Date of
			 valuationFor purposes of subparagraph (A), the date of valuation
			 of the acquisition by the Association of each right-of-way shall be considered
			 to be the date on which the Association first entered upon the Native allotment
			 at issue to develop the utility line of the Association, as determined by the
			 Secretary.
					(3)Source of
			 compensation paymentsNotwithstanding any other provision of law,
			 any compensation payments required by this subsection shall be paid on a
			 nonreimbursable basis from the permanent judgment appropriation under section
			 1304 of title 31, United States Code.
				(4)Judicial
			 reviewNotwithstanding any other provision of law, judicial
			 review under this subsection shall be limited to a review of the determination
			 of the Secretary under paragraph (2) regarding the compensation for a
			 right-of-way over a Native allotment.
				4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
